Citation Nr: 1645700	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1953 to January 1961 and from April 1961 to September 1973.  He died in August 1993, and the appellant is seeking death pension benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appellant's claim was subsequently transferred to the RO in Columbia, South Carolina.

The record reflects that the appellant requested a Board hearing before a Veterans Law Judge sitting at the RO.  Such hearing was scheduled for August 2012, but she failed to appear.  Consequently, the appellant's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board notes that, while the appellant's representative submitted a Statement of Representative in Appeals Case in May 2012, prior to certification to the Board, and the file was provided to her representative to submit an Informal Hearing Presentation prior to the Board's review of the case, such was not provided. However, the Board finds no prejudice to the appellant in proceeding with the issuance of this Remand because, following the completion of the requested development, her representative will be given another opportunity to submit additional argument prior to the case's return to the Board.

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime) or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542; 38 C.F.R. § 3.3 (b)(4).

The Board notes that it was previously determined that the appellant's countable income exceeded the annual limit for receipt of these benefits.  This determination was based upon information from the Social Security Administration (SSA) regarding the amount of her monthly social security benefits beginning in December 2009.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  However, when VA calculates entitlement to death pension, countable income may be reduced by subtracting the surviving spouse's unreimbursed medical expenses, if those expenses exceed 5 percent of the maximum death pension rate as in effect during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.272 (g)(2)(iii).

In this case, as noted above, the determination was based upon the amount of the appellant's social security benefits that is from a period 7 years ago.  As such, the Board is of the opinion that updated information should be obtained regarding the appellant's financial situation, to include her income, for each year during the pendency of the appeal (2009-2016).  Therefore, the Board finds that a remand is required to obtain such updated information, to include whether she has continued to receive social security benefits.

Furthermore, to date, the appellant has not submitted her medical expenses, which may assist in reducing her countable income.  Therefore, she should be provided an opportunity to submit such on remand.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify whether the appellant has received benefits from the Social Security Administration (SSA) since December 2009 as well as the amounts and start dates.

2.  Request the appellant to complete a report of her income, net-worth, and expenses for each year from 2009 to 2016 (Financial Status Report, VA Form 5655).  The appellant is also asked to submit information as to any paid, unreimbursed medical expenses on a VA Form 21-8416 (Medical Expense Report) for the above years.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

